DETAILED ACTION
This office action is based on the claim set submitted and filed on 10/15/2020.
1-6, 8, 13, 15, and 20 have been amended. Claims 7, 12, 14, 18-19, and 21 have been canceled. Claim 22-25 are New.
Claims 1-6, 8-11, 13, 15-17, 20, and 22-25 are currently pending and have been examined.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objection(s)
Claims 1, 8, and 15 are objected to because of the following informalities:
The claims recite the limitation “generate by the arbitrator DSI based on at least one of the AI and the EI in the accordance with arbitration decision rules”. The limitation is not clear what is generated. Examiner interprets the claim to read “generate, by the arbitrator, DSI based on at least one of the AI and the EI in the accordance with arbitration decision rules” for purpose of examination. 
Appropriate correction is required


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Step 1
Claims 1-6, 8-11, 13, 15-17, 20, and 22-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1-6 and 22-23 are drawn to a system, Claims 8-11 and 13 are drawn to a method, and Claims 15-17, 20, and 24-25 are drawn to an art of manufacturer (product), and each of which is within the four statutory categories (i.e. a machine and a process). Claims 1-6, 8-11, 13, 15-17, 20, and 22-25 are further directed to an abstract idea on the grounds set out in detail below.
Step 2A - Prong 1
The steps of the claim for the invention represents an abstract idea of a series of steps that recite a process for obtaining a patient physiological sensor data, determine patient condition based on sensor(s) data, using the sensor data to provide a decision for a recommended patient care. This abstract idea could have been performed mentally but for the fact that the claims recites a general purpose computer processor to implement the abstract idea for steps citing a process directed to determine a patient most suitable therapy regime for which both the instant claims and the abstract idea are defined as mental process. 
The limitations of independent claim 1 recites 
“act as an arbitrator to determine decision support information (DSI);
determine at least one parameter condition (PC) for each of a plurality of advisors, wherein the at least one PC is determined at least in part upon corresponding patient sensor information (SI);
determine, for each corresponding advisor, whether to perform advisor processing or exception processing based upon the determined PC for each advisor;
form advisor information (Al), for each corresponding advisor, when it is determined to perform advisor processing for the corresponding advisor, the AI including decision support advice from the determined PC for each of the corresponding advisors;
form exception information (El), for each corresponding advisor, when it is determined to perform exception processing for the corresponding advisor, the exception processing describing a set of conditions that results in an override of the AI for at least one of the corresponding advisors;
provide the AI and/or the EI from one or more of the advisors to the arbitrator;
generate by the arbitrator DSI based on at least one of the AI and the EI in accordance with arbitration decision rules;
which are that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. The claimed concept in the context of this claim encompasses the user manually the ability to observe data generated by a source, e.g. patient sensor(s), analyze the data, determine if all the data collected are either valid or not valid and make a decision to perform an action according to a guideline. This abstract idea could have been performed mentally but for the fact that the claims recites a general purpose computer processor to implement the abstract idea for steps citing a process directed to determine a patient recommendation care steps for which both the instant claims and the abstract idea are defined as mental process.

Independent claim 8 and 15 are analogous to claim 1 and recite the same steps mentioned in Claim 1 and therefore apply the same abstract idea as above.

Dependent Claims 2-6, 9-11, 13, 16-17, 20, and 22-25 include all of the limitations of claim(s) 1, 8, and 15, and therefore likewise incorporate the above described abstract idea. While the depending claims add additional limitations, such as: 
“determine parameter conditions for at least pressure support, ventilation and oxygenation advisors” in claim 3, 10 
“render the DSI instructing to connect one or more sensors to the controller” in claim 4, 11 
“generate the corresponding SI” in claim 5, 
“… form one of the AI and the EI based at least in part upon parameter rule information for each of the plurality of advisors” in claim 6, 13, 20
 
which are a concept in the context of the claim encompasses the user to manually obtain patient(s) data, different test parameters, and apply corresponding data to identify the recommended based on patient condition, which are step providing observing, judging and opinion, and the limitations reciting subsets of the above noted features and are also directed to abstract ideas for similar reasons to those given above, and the claims are a processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, these limitations only serve to further limit the abstract idea and hence are nonetheless directed towards the same abstract idea as independent claim(s) 1, 8, and 15. 
in BOLD) recites an abstract idea. 
Any limitations not identified above as part of the mental process are deemed "additional elements," and will be discussed in further detail below. 
Step 2A - Prong 2
This judicial exception is not integrated into a practical application. In particular, the claims 1-6, 8-11, 13, 15-17, 20, and 22-25 recites additional element such as “control the ventilation system based on the generated DSI” in claim 1, 8, 15, “a display wherein at least one controller is configured to render the generated DSI upon the display” in claims 2, and analogues claim limitation in 9, 16, which is a nominal or tangential addition to the abstract idea and does not affect the generation of the data object and as such amounts to insignificant and post extra-solution activity, See MPEP § 2106.05(g). Moreover, the claimed concept, for example, “control” in the context of this claim encompasses the user(s) the ability to apply setting to a device or system (see Applicant, p. 8, 12). This element also effectively amounts to no more than the words "apply it" with a computer because it appears to intend to do so, which would still amount to mere instructions to apply the exception using generic computer components, See MPEP § 2106.05(f). The claims recite other additional elements such as “controllers, sensors, memory, display” to perform the steps of obtaining data, processing and determining while using a computer to perform steps mentioned above. “The system 100 may include one or more of a controller 102 (e.g., a processor, microcontroller, etc.), advisors 104, sensors 106, a support systems 108, a network 110, a memory 112, an arbitrator 120, and a user interface (U I)… The 
The claims as a whole are therefore directed to an abstract idea.
Step 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements amount to no more than generic computer components, recited at a high level of generality, that serve to merely link the abstract idea to a particular technological environment (i.e. processors and sensors), see MPEP 2106.05(h); and the generic computer components merely perform generic computer 1. Performing repetitive calculations, e.g. see Parker v. Flook, and/or Bancorp Servicesv. Sun Life - similarly, the current invention performs basic calculations (i.e. calculating risk score) and does not impose meaningful limits on the scope of the claims. Moreover, the function of controlling a device or a system (e.g. ventilator) is found to be a well-understood, routine, and conventional activity reciting a notification in a way of presenting or displaying received information2. As discussed above with respect to integration of the abstract idea into a practical application, viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of abstract idea with routine, conventional activity specified at a high level of generality in a particular technological environment and adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 8-11, 13, 15-17, 20, and 22-25 rejected under 35 U.S.C. 103 as being unpatentable over Tams, et al. (“Creating Clinical Decision Support Systems for Respiratory Medicine” – hereinafter Tams) in view of Lipscher et al. (US 2013/0066648 A1 – hereinafter Lipscher) in view of in view of Chemel et al. (US 2010/0295482 A1- hereinafter Chemel) in view of Peterson et al. (US 2015/0238692 A1- hereinafter Peterson) 

Regarding Claim 1 (Currently Amended), Tams teaches a clinical-care decision support (CCDS) system for a ventilation system (Tams: [p. 5335]), comprising:
determine at least one parameter condition (PC) for each of a plurality of advisors, wherein the at least one PC is determined at least in part upon corresponding patient sensor information (SI); Tams teaches a clinical decision support system including nearly one hundred patient parameters [parameter conditions (PCs)] to train the fuzzy logic inference system of the clinical decision support system to create advisors [advisors interpreted to mean a plurality of advisors] for patients' conditions implementing VentAssist advisor and Oxygenation advisor (Tams, [Fig. 1], [Pages, 5335 – 5336]) 
determine, for each corresponding advisor, whether to perform advisor processing or exception processing based upon the determined PC for each advisor Tams teaches the clinical decision support system, continuously, determines real – time clinical advice, [continuously, determines real - time clinical advice interpreted to mean whether to perform advisor processing] for each of the corresponding advisors [corresponding advisors], i.e. VentAssist advisor; and Oxygenation advisor based on the input of patient parameters [parameter conditions (PCs)] to each advisor [advisor] including the patient's plateau pressure, tidal volume, respiratory rate, work of breathing, end - tidal CO2, and saturation implemented with [advisor], see, Figure 1; and pulse oximeter, oxygenation saturation (SpO2), mean arterial blood pressure (MAP, positive end expiratory pressure (PEEP), and fractional inhaled oxygen concentration (FIO2) implemented by the Oxygenation advisor [advisor], (Tams: [Fig 1- 2], [Pages 5335, 5336 – 5337])
form advisor information (Al), for each corresponding advisor, when it is determined to perform advisor processing for the corresponding advisor, the AI including decision support advice from the determined PC for each of the corresponding advisors Tams teaches each of the corresponding advisors [corresponding advisors], i.e. VentAssist advisor [advisor]; and Oxygenation advisor [advisor] creates clinical advice and recommendations [clinical advice and recommendation interpreted to mean [advisor information (Al)] by evaluating and weighing [creates clinical advice and recommendations by evaluating and weighing interpreted to mean forming advisor information] the input of patient parameters [parameter conditions (PCs)] including the patient's plateau pressure, tidal volume, respiratory rate, work of breathing, end - tidal CO2, saturation implementing the VentAssist advisor, and pulse oximeter, oxygenation saturation (SpO2), mean arterial blood pressure (MAP, positive end expiratory pressure (PEEP), and fractional inhaled oxygen concentration (FIO2) implementing the Oxygenation advisor. Tams teaches clinical advice and recommendations [clinical advice and recommendations interpreted to mean Al (advisor information) including clinical decisions [clinical decisions interpreted to mean decision support advice], from the determined patient parameters [parameters interpreted to mean PCs [parameter conditions] including pressure support,, ventilation and oxygenation, plateau pressure, tidal volume, respiratory rate, work of breathing, end tidal CO2, oxygenation saturation, for the VentAssist advisor [advisor], see Figures 1 - 3; (and, see, Tams, at Page 5337, the VentAssist provided a clinical advice and recommendation [advisor information] whereby including a clinical decision [decision support advice]; the clinical advice and recommendations [Al (advisor information)] and pulse oximeter, oxygenation saturation (SpO2), mean arterial blood pressure (MAP, positive end expiratory pressure (PEEP), and fractional inhaled oxygen concentration (FIO2) for the Oxygenation advisor [Oxygenation advisor interpreted to mean corresponding advisor] (Tams: (Fig 1- 2], [Pages 5336 – 5337])
generate by the arbitrator DSI based on at least one of the AI … Tam teaches generating clinical decisions [clinical decisions interpreted to mean decision support information] based on clinical advice and recommendations provided by the advisory system [clinical advice and recommendations of the advisory system interpreted to mean advisory information] (Tams: [Fig 1-3], [Page, 5336])
control the ventilation system based on the generated DSI (Tams: [p. 5337]; The Oxygenation Advisor creates clinical advice for setting the appropriate PEEP and FIO2 settings.[15] The Oxygenation Advisor recommends PEEP and FIO2 settings to target SpO2)
However Tams does not expressly disclose at least two controllers, decision arbitrator, and exception process.

Lipscher teaches
at least two controllers configured to: Lipscher teaches a disease management advisor system including a computer network including a computer processing unit (CPU) comprising multiple computer devices having a multi - processor [multiple computer devices having a multi - processor interpreted to mean at least two controllers] configured to determine disease 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified clinical decision system of Tams to incorporate two controllers and program portion, as taught by Lipscher which can provide a decision support system to receive management algorithms from each of the management advisor systems and determine which algorithm is to be processed (Lipscher: [0027]).
However Tams and Lipscher do not expressly disclose decision arbitrator, and exception process.

Chemel teaches
act as an arbitrator to determine decision support information (DSI); 
Chemel teaches an intelligent power arbitration [an intelligent power arbitration interpreted to mean an arbitrator] controlled by a centralized network controller [centralized network controller interpreted to mean a further controller], see, FIG. 14, which facilitates [facilitates interpreted to mean an act ] making [making interpreted to mean generating] automated decisions [automated decisions interpreted to mean DSI (decision support information] in accordance with at least one or more rules of a rule database where the rule is applied via an arbitration algorithm (Chemel: [FIG. 14], [0359], [0450], [0073], [0502]).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified clinical decision system of Tams in view of Lipscher to incorporate the use of arbitrator to provide a decision support to a plurality of an 
However Tams, Lipscher, and Chemel do not expressly disclose an exception process.

Peterson teaches
form exception information (El), for each corresponding advisor, when it is determined to perform exception processing for the corresponding advisor, the exception processing describing a set of conditions that results in an override of the AI for at least one of the corresponding advisors Peterson discloses a two processing threads, a primary (advisor information)and conditional (exceptional) thread, following a rule-based process and configuration and using a defined selected input conditions (parameters) (Peterson: [Fig 15A], [0018]; The artificial intelligence architecture of the software manager module is configured to provide an instance of a conditional rules-based service for providing instruction events. The instance of the artificial intelligence architecture provides a processing thread of instruction events for coaching treatment of a patient that is independent of the primary processing thread and is configured to trigger an action on the occurrence of a pre-defined set of input conditions, [0070], [0120]; The instance of a conditional rules-based service illustratively continually monitors one or more conditions in the background and triggers an action that may override the action of the primary processing thread when it involves higher-level decision-making task, [0142])
provide the AI and/or the EI from one or more of the advisors to the arbitrator Peterson discloses primary rule based (AI) and a conditional rule based (exceptional) from one or more intelligent agent (advisor) and presented to the collaborative decision support system (arbitrator) to determine and provide decision or instruction (Peterson: [Fig 16A], [0141]; the collaborative ;
generate by the arbitrator DSI based on at least one of the AI and the EI in accordance with arbitration decision rules Peterson discloses primary rule based (AI) and a conditional rule based (exceptional) presented to the collaborative decision support system (arbitrator) to provide decision or instruction (Peterson: [Fig 16A], [0138], [0142]-[0143], [0151], [0154]; After an artificial intelligence architecture, such as intelligent agents makes a recognition… This expectancy monitoring is important to adaptive decision-making);
 Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified clinical decision system of Tams in view of Lipscher in view of Chemel to incorporate the different rules that defines the processes such as primary process and conditional process, as taught by Peterson where a Caregivers may benefit from enhancements to the different decision support instructions to enable providing by the medical device more effective and efficient treatment (Peterson: [0015]).

Regarding Claim 2 (Currently amended), the combination of Tams, Lipscher, Chemel, and Peterson teach the CCDS system of claim 1, further comprising a display wherein at least one controller is configured to render the generated DSI upon the display Tams teaches the clinical decision support system implements VentAssist and the Oxygenation Advisor employing the fuzzy logic inference system and a neural network system which renders the generated clinical decisions [clinical decisions interpreted to mean decision support information] on a monitor [monitor interpreted to mean a display], for example, a ventilator physiologic monitor 
Lipscher discloses controller is configured to render the display (Lipscher: Fig. 11, 18], [0027], [0031], [0059], [0105], [0122], [0168], [0076], Abstract).
Peterson explicitly discloses rendering a decision up on a display (Peterson: [0143]; An intelligent agent may trigger an action on the medical device, such as an alert, or rendering of an instruction of a treatment protocol on a display of the medical device, [0159])
The motivations to combine the above mentioned references are discussed in the rejection of claim 1, and incorporated herein.

Regarding Claim 3 (Currently amended), the combination of Tams, Lipscher, Chemel, and Peterson teach the CCDS system of claim 1, wherein the at least two controllers are configured to determine parameter conditions for at least pressure support, ventilation and oxygenation advisors Tams teaches the clinical decision support system includes a fuzzy logic inference system [fuzzy logic inference system interpreted to mean the program portion] configured to determine nearly one hundred patients' parameters [parameters interpreted to mean parameter conditions] for the VentAssist advisors [advisor] including pressure support [pressure support], ventilation [ventilation], see, Figure 1, oxygen saturation [oxygenation], tidal volume, respiratory rate, work of breathing; and an Oxygenation advisor [advisor] configured to configure oxygenation saturation (SpO2) [oxygenation saturation (SpO2) interpreted to mean oxygenation], mean arterial blood pressure, positive and expiratory

Lipscher teaches a disease management advisor system including a computer network including a computer processing unit (CPU) comprising multiple computer devices having a multi - processor [multiple computer devices having a multi - processor interpreted to mean at least two controllers] where the system is configured to activate an interface to determine parameters [parameters interpreted to mean parameter conditions] to a patient's medical condition. Lipscher teaches a disease management advisor system including a computer network including a computer processing unit (CPU) comprising multiple computer devices having a multi - processor [multiple computer devices having a multi - processor interpreted to mean at least two controllers] where the system is configured to perform an action [an act] in response to activation of an interface to determine parameters [parameters interpreted to mean parameter conditions] to a patient's medical condition (Lipscher: [Fig. 11, 18], [0027], [0059], [0105], [0122], [0068], [0076], [0168], [0181 - 0182], [Abstract])
Peterson teaches parameter conditions and of different intelligent agents (advisors) (Peterson: [Fig. 11], [0143]; the task of tissue perfusion is a treatment that involves several sub-tasks. One is the assessment for evidence of adequate tissue perfusion such as heart rate, respirations, urine output, mentation. This sub-task may be assigned to a first intelligent agent. Another sub-task is the monitoring of ScvO2 which may be assigned to a second intelligent agent. Another sub-task is the monitoring of hematocrit which may be assigned to a third intelligent agent).
The motivations to combine the above mentioned references are discussed in the rejection of claim 1, and incorporated herein.
Regarding Claim 4 (Currently amended), the combination of Tams, Lipscher, Chemel, and Peterson teach the CCDS system of claim 3, wherein at least one controller is configured to render the DSI instructing to connect one or more sensors to the controller Tams discloses rendering a DSI on a display but does not disclose instructing to connect sensors to controller. Peterson discloses a rendering on a display and instructions to connect a sensor(s) device to a controller (Peterson: [Fig. 15A], [0143], [0159], [0170]; the user connect needed vitals upon device prompt or selects "vital not available.")
The motivations to combine the above mentioned references are discussed in the rejection of claim 1, and incorporated herein.

Regarding Claim 5 (Currently amended), the combination of Tams, Lipscher, Chemel, and Peterson teach the CCDS system of claim 1, further comprising sensors to generate the corresponding SI Tams discloses plurality of sensors and information corresponding to the sensor (Tams: [Fig. 1]).
The motivations to combine the above mentioned references are discussed in the rejection of claim 1, and incorporated herein.

Regarding Claim 6 (Currently amended), the combination of Tams, Lipscher, Chemel, and Peterson teach the CCDS system of claim 1, wherein the DSI is one of a plurality of corresponding DSI, wherein a further controller controls each of the plurality of advisors to from one of the AI and the EI based at least in part upon parameter rule information for each of the plurality of advisors Tams teaches the clinical decision support system includes a fuzzy logic inference system [fuzzy logic inference system interpreted to mean the program portion] of each 
Lipscher discloses a further controller controls each of the plurality of advisors where a computer processing unit (CPU) comprising multiple computer devices each having a multi - processor connecting the decision management advisors [plurality of advisors] where the computer network may be connected through physically separate computers [physically separate computers interpreted to mean a further controller], and as depicted in FIG. 2, at 206, showing the network, connected to a plurality of decision management advisor [advisors] systems and the healthcare provider (HCP) network with a computer program system. See, at Lipscher, Pars., [0021], [0027]. In a particular embodiment, Lipscher, also, teaches each disease management advisor system includes a transmission module [transmission module interpreted to mean a type of a further controller] that permits addressing and transmission [addressing and transmission interpreted to mean an act of controlling] of data and disease management algorithms of the advisors (Lipscher: [0021], [0027]) but does not expressly teach the EI.
Peterson discloses the plurality of decisions and control each of the plurality of advisor to from one of the primary (AI) conditional (EI) according to information provided (Peterson: [0114], [0121]; the decision task may also be dynamically identified by an agent itself… is integrated into the decision tree and decision results, [0132], [0138]; For an Intelligent Agent programmed with these rules, logical expression 1120 provides an output of logical 1 if true or 0 if not true). 


Regarding Claim 8 (Currently amended), Tams teaches a clinical-care support (CCS) method for a ventilation system, the method being performed by a clinical-care decision support system having sensors to generate sensor information (SI), (Tams: [Page 5335-5337], …, the CCS method controlled by … and comprising acts of:
determining at least one parameter condition (PC)for each of a plurality of wherein the at least one PC is determined at least in part upon corresponding SI Tams teaches a clinical decision support system including nearly one hundred patient parameters [parameter conditions (PCs)] to train the fuzzy logic inference system of the clinical decision support system to create advisors [advisors interpreted to mean a plurality of advisors] for patients' conditions implementing VentAssist advisor and Oxygenation advisor (Tams, [Fig. 1], [Pages, 5335 – 5336]) 
determining, for each corresponding advisor, whether to perform advisor processing or exception processing based upon the determined PC for each advisor Tams teaches the clinical decision support system, continuously, determines real – time clinical advice, [continuously, determines real - time clinical advice interpreted to mean whether to perform advisor processing] for each of the corresponding advisors [corresponding advisors], i.e. VentAssist advisor; and Oxygenation advisor based on the input of patient parameters [parameter conditions (PCs)] to each advisor [advisor] including the patient's plateau pressure, tidal volume, respiratory rate, work of breathing, end - tidal CO2, and saturation implemented with the VentAssist advisor [advisor], see, Figure 1; and pulse oximeter, oxygenation saturation [advisor], (Tams: [Fig 1- 2], [Pages 5335, 5336 – 5337])
forming advisor information (Al), for each corresponding advisor, when it is determined to perform advisor processing for the corresponding advisor, the AI including decision support advice from the determined PC for each of the corresponding advisors Tams teaches each of the corresponding advisors [corresponding advisors], i.e. VentAssist advisor [advisor]; and Oxygenation advisor [advisor] creates clinical advice and recommendations [clinical advice and recommendation interpreted to mean [advisor information (Al)] by evaluating and weighing [creates clinical advice and recommendations by evaluating and weighing interpreted to mean forming advisor information] the input of patient parameters [parameter conditions (PCs)] including the patient's plateau pressure, tidal volume, respiratory rate, work of breathing, end - tidal CO2, saturation implementing the VentAssist advisor, and pulse oximeter, oxygenation saturation (SpO2), mean arterial blood pressure (MAP, positive end expiratory pressure (PEEP), and fractional inhaled oxygen concentration (FIO2) implementing the Oxygenation advisor. Tams teaches clinical advice and recommendations [clinical advice and recommendations interpreted to mean Al (advisor information) including clinical decisions [clinical decisions interpreted to mean decision support advice], from the determined patient parameters [parameters interpreted to mean PCs [parameter conditions] including pressure support,, ventilation and oxygenation, plateau pressure, tidal volume, respiratory rate, work of breathing, end tidal CO2, oxygenation saturation, for the VentAssist advisor [advisor], see Figures 1 - 3; (and, see, Tams, at Page 5337, the VentAssist provided a clinical advice and recommendation [advisor information] whereby including a clinical decision [decision support advice]; the [Al (advisor information)] and pulse oximeter, oxygenation saturation (SpO2), mean arterial blood pressure (MAP, positive end expiratory pressure (PEEP), and fractional inhaled oxygen concentration (FIO2) for the Oxygenation advisor [Oxygenation advisor interpreted to mean corresponding advisor] (Tams: (Fig 1- 2], [Pages 5336 – 5337])
generating by the arbitrator DSI based on at least one of the AI …
Tam teaches generating clinical decisions [clinical decisions interpreted to mean decision support information] based on clinical advice and recommendations provided by the advisory system [clinical advice and recommendations of the advisory system interpreted to mean advisory information] (Tams: [Fig 1-3], [Page, 5336])
controlling the ventilation system based on the generated DSI (Tams: [p. 5337]; The Oxygenation Advisor creates clinical advice for setting the appropriate PEEP and FIO2 settings.[15] The Oxygenation Advisor recommends PEEP and FIO2 settings to target SpO2)
However Tams does not expressly disclose at least two controllers, decision arbitrator, and exception process.

Lipscher teaches
at least two controllers Lipscher teaches a disease management advisor system including a computer network including a computer processing unit (CPU) comprising multiple computer devices having a multi - processor [multiple computer devices having a multi - processor interpreted to mean at least two controllers] configured to determine disease management information for a patient (Lipscher, at Pars., [0027], [0059], [0059], [0105], [0122], [0168], Abstract).

However Tams and Lipscher do not expressly disclose decision arbitrator, and exception process.

Chemel teaches
an arbitrator configured to determine decision support information (DSI)
Chemel teaches an intelligent power arbitration [an intelligent power arbitration interpreted to mean an arbitrator] controlled by a centralized network controller [centralized network controller interpreted to mean a further controller], see, FIG. 14, which facilitates [facilitates interpreted to mean an act ] making [making interpreted to mean generating] automated decisions [automated decisions interpreted to mean DSI (decision support information] in accordance with at least one or more rules of a rule database where the rule is applied via an arbitration algorithm (Chemel: [FIG. 14], [0359], [0450], [0073], [0502]).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified clinical decision system of Tams in view of Lipscher to incorporate the use of arbitrator to provide a decision support to a plurality of an input algorithms for a system, as taught by Chemel which helps determining the system adjustment needed based on the arbitration process (Chemel: [0058]).
However Tams, Lipscher, and Chemel do not expressly disclose an exception process.

Peterson teaches
forming exception information (El), for each corresponding advisor, when it is determined to perform exception processing for the corresponding advisor, the exception processing describing a set of conditions that results in an override of the AI for at least one of the corresponding advisors Peterson discloses a two processing threads, a primary (advisor information)and conditional (exceptional) thread, following a rule-based process and configuration and using a defined selected input conditions (parameters) (Peterson: [Fig 15A], [0018]; The artificial intelligence architecture of the software manager module is configured to provide an instance of a conditional rules-based service for providing instruction events. The instance of the artificial intelligence architecture provides a processing thread of instruction events for coaching treatment of a patient that is independent of the primary processing thread and is configured to trigger an action on the occurrence of a pre-defined set of input conditions, [0070], [0120]; The instance of a conditional rules-based service illustratively continually monitors one or more conditions in the background and triggers an action that may override the action of the primary processing thread when it involves higher-level decision-making task, [0142])
providing the AI and/or the EI from one or more of the advisors to the arbitrator Peterson discloses primary rule based (AI) and a conditional rule based (exceptional) from one or more intelligent agent (advisor) and presented to the collaborative decision support system (arbitrator) to determine and provide decision or instruction (Peterson: [Fig 16A], [0141]; the collaborative decision support system determines the collection data that are potentially relevant to the task… ;
generating by the arbitrator DSI based on at least one of the AI and the EI in accordance with arbitration decision rules; Peterson discloses primary rule based (AI) and a conditional rule based (exceptional) presented to the collaborative decision support system (arbitrator) to provide decision or instruction (Peterson: [Fig 16A], [0138], [0142]-[0143], [0151], [0154]; After an artificial intelligence architecture, such as intelligent agents makes a recognition… This expectancy monitoring is important to adaptive decision-making);
 Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified clinical decision system of Tams in view of Lipscher in view of Chemel to incorporate the different rules that defines the processes such as primary process and conditional process, as taught by Peterson where a Caregivers may benefit from enhancements to the different decision support instructions to enable providing by the medical device more effective and efficient treatment (Peterson: [0015]).

Regarding Claims 9 and 16, claims 9 and 16 recite substantially similar limitations to claim 2, as such, are rejected for similar reasons as given above.

Regarding Claim 10, claim 10 recites substantially similar limitations to claim 3, as such, are rejected for similar reasons as given above.

Regarding Claim 11, claim 11 recites substantially similar limitations to claim 4, as such, are rejected for similar reasons as given above.

Regarding Claims 13 and 20, claims 13 and 20 recite substantially similar limitations to claim 6, as such, are rejected for similar reasons as given above.

Regarding Claims 15 (Currently amended), claim 15 recites substantially similar limitations to claim 1, as such, are rejected for similar reasons as given above.

Regarding Claims 17 (Previously presented), the computer program of claim 15, wherein the program portion is further configured to determine parameter conditions for at least pressure support, ventilation and oxygenation advisors, and wherein the program portion is further configured to render DSI instructing to connect one or more sensors to the controller Tams discloses determining the parameters for pressure support, ventilation and O2 advisor and rendering a DSI on a display but does not disclose instructing to connect sensors to controller (Tams: [Pages 5335 – 5336]). Peterson discloses a rendering on a display and instructions to connect a sensor(s) device to a controller (Peterson: [Fig. 15A], [0143], [0159], [0170]; the user connect needed vitals upon device prompt or selects "vital not available.").
The motivations to combine the above mentioned references are discussed in the rejection of claim 15, and incorporated herein.

Regarding Claim 22 (New), the combination of Tams, Lipscher, Chemel, and Peterson teach the CCOS system of claim 1, wherein the exception processing describes a set of conditions that result in modifying rules for the decision support advice for at least one of the corresponding advisors Tams does not expressly discloses exception procession. Peterson discloses a conditional processing and using sets of conditions to modify the rules (Peterson: 
The motivations to combine the above mentioned references are discussed in the rejection of claim 1, and incorporated herein.

Regarding Claim 23 (New), the combination of Tams, Lipscher, Chemel, and Peterson teach the CCDS system of claim 1, wherein at least one of the two controllers is configured to determine an adjustment of a setting of the ventilation system and is configured to apply the adjustment to the setting of the ventilation system Tams discloses creating recommended setting and adjust implement on the advisor (Tams: [p. 5337]; The Oxygenation Advisor creates clinical advice for setting the appropriate PEEP and FIO2 settings.[15] The Oxygenation Advisor recommends PEEP and FIO2 settings to target SpO2). Peterson discloses adjusting the setting (Peterson: [Fig. 16A, C], [0176]; the administrator navigates to the second controller or processing thread of the artificial intelligence architecture creator page. At step 1620, the administrator decides to acquire or modify the setup options).


Regarding Claims 24 and 25, claims 24 and 25 recite substantially similar limitations to claims 22 and 23, as such, are rejected for similar reasons as given above.



Response to Amendment
Applicant's arguments filed 10/15/2020 have been fully considered; however the Examiner has considered the Applicant’s arguments but does not find them persuasive at least the following reasons: 
In the remarks, Applicant argues in substance that:

Applicant's arguments with respect to the claim objections, page 17, 
Examiner acknowledge the objection in the previous OA has been corrected.

Applicant's arguments with respect to the 35 U.S.C. § 112(b) page 18
In response to the claims amendment, Examiner withdraw the 112(b) rejection.

Applicant's arguments with respect to the 35 U.S.C. § 101 page 10-11
In response to the Applicant argument that “Application, the claims are amended to clarify that the claims are clearly integrated into a practical application”, as recited, Examiner See 84 Fed. Reg. at 52 n. 14. Therefore the invention as a whole is directed to a mental process. The steps apply the exception using a generic computer component and even in combination, these additional elements appear to merely automate a manual process (Applicant, p. 13-14, 23, 25). While the claims recite a series of concepts to determining sensor parameters to provide the recommended care for a patient, the claims do not recite any steps of administering a treatment. Therefore, this argument is not found to be persuasive.
Hence, Examiner remains the 101 rejections of claims 1, 8 and 15, which have been updated to address Applicant's amendments and remarks.

Applicant's arguments with respect to the 35 U.S.C. § 103 page 19-22
In response to the applicant argument regarding the references do not teach the “exception process”, Examiner respectfully disagree. The claims as recited have been interpreted under the broadest reasonable interpretation as the reference Wright discloses two types of decisions. However, the amended claims have provided a more explicate interpretation to the 
In response to the applicant argument regarding Wright does not teach the amended claim limitations, Examiner points to the amended claim feature(s) that were not considered in the previous OA search and examination. Moreover, Examiner finds that the Applicant's arguments against the reference Wright individually, and one cannot show nonobviousness by arguing references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413,208 USPQ 871 (CCPA 1981 ); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir.1986). Nevertheless, Examiner has added new reference teaching the amended claim limitations.
As such, Applicant's remarks with regard to Tams, Lipscher, and Wright in claim 1 are moot in light of the inclusion in the claim above. The 103 rejections of independent claims 8 and 15 are maintained for similar reasons.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alaaeldin Elshaer whose telephone number is (571)272-8284.  The examiner can normally be reached on M-Th 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/A.M.E./Examiner, Art Unit 3626                                                                                                                                                                                                        
/JONATHAN DURANT/Primary Examiner, Art Unit 3626                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1Tehrani (US2008/0236582) [Fig 4A,C,D]; Hoffman et al. (US 2014/0358576) [0069], [0074]
        2 Tehrani (US2008/0236582) [Abs], [Fig 4D]